Case 17-29705        Doc 115      Filed 04/04/19 Entered 04/04/19 13:40:45              Desc       Page
                                               1 of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-29705
         Alexander Lukinov

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/03/2017.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 02/01/2019.

         6) Number of months from filing to last payment: 15.

         7) Number of months case was pending: 18.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $6,600.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-29705      Doc 115         Filed 04/04/19 Entered 04/04/19 13:40:45                      Desc       Page
                                                2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $24,500.00
       Less amount refunded to debtor                         $19,924.00

NET RECEIPTS:                                                                                       $4,576.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,190.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $1,386.00
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $4,576.00

Attorney fees paid and disclosed by debtor:                  $810.00


Scheduled Creditors:
Creditor                                        Claim         Claim           Claim         Principal      Int.
Name                                  Class   Scheduled      Asserted        Allowed          Paid         Paid
AMERICAN HONDA FINANCE CORP       Secured             0.00           NA                NA           0.00       0.00
NISSAN MOTOR ACCEPTANCE CORP      Secured             0.00           NA                NA           0.00       0.00
CAPITAL ONE                       Unsecured      1,889.00            NA                NA           0.00       0.00
CAPITAL ONE                       Unsecured      1,835.00            NA                NA           0.00       0.00
CAPITAL ONE                       Unsecured      1,064.00            NA                NA           0.00       0.00
CHASE                             Unsecured         888.00           NA                NA           0.00       0.00
CHASE                             Unsecured         509.00           NA                NA           0.00       0.00
CITIBANK/THE HOME DEPOT           Unsecured      1,947.00            NA                NA           0.00       0.00
COMENITY BANK/EDDIE BAUER         Unsecured         592.00           NA                NA           0.00       0.00
COMENITY BANK/VICTORIAS SECRE     Unsecured         356.00           NA                NA           0.00       0.00
COMENITY BANK/WAYFAIR             Unsecured         598.00           NA                NA           0.00       0.00
CREDIT ONE BANK NA                Unsecured      1,646.00            NA                NA           0.00       0.00
DISCOVER FINANCIAL                Unsecured      4,648.00            NA                NA           0.00       0.00
FOUNDATION F                      Unsecured      4,992.00            NA                NA           0.00       0.00
KOHLS/CAPITAL ONE                 Unsecured         659.00           NA                NA           0.00       0.00
NTB/CBSD/CITICARDS PRIVATE LAB    Unsecured         896.00           NA                NA           0.00       0.00
OLGA CHAPLIGINA C/O JULIA BIKBO   Unsecured    429,100.00            NA                NA           0.00       0.00
VICTOR LUKINOV C/O JULIA BIKBOV   Unsecured    429,100.00            NA                NA           0.00       0.00
SYNCB/GOOGLE                      Unsecured         873.00           NA                NA           0.00       0.00
SYNCB/PANDORA                     Unsecured         115.00           NA                NA           0.00       0.00
SYNCHRONY BANK/JC PENNEY          Unsecured      2,401.00            NA                NA           0.00       0.00
SYNCHRONY BANK/OLD NAVY           Unsecured         319.00           NA                NA           0.00       0.00
SYNCHRONY BANK/BANANA REPUB       Unsecured         215.00           NA                NA           0.00       0.00
SYNCHRONY BANK/FLOOR & DECOR      Unsecured      1,339.00            NA                NA           0.00       0.00
VISA DEPT STORE NATIONAL BANK/    Unsecured      3,662.00            NA                NA           0.00       0.00
ROGERS & HOLLAND JEWELERS         Unsecured         870.00           NA                NA           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-29705       Doc 115       Filed 04/04/19 Entered 04/04/19 13:40:45                  Desc        Page
                                               3 of 4



Scheduled Creditors:
Creditor                                      Claim         Claim        Claim         Principal       Int.
Name                               Class    Scheduled      Asserted     Allowed          Paid          Paid
PRIDE USA - VOLVO TRACTOR - NOT Unsecured           0.00           NA             NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                             Claim          Principal                 Interest
                                                           Allowed              Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                       $0.00                 $0.00               $0.00
      Mortgage Arrearage                                     $0.00                 $0.00               $0.00
      Debt Secured by Vehicle                                $0.00                 $0.00               $0.00
      All Other Secured                                      $0.00                 $0.00               $0.00
TOTAL SECURED:                                               $0.00                 $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00                 $0.00               $0.00
       Domestic Support Ongoing                              $0.00                 $0.00               $0.00
       All Other Priority                                    $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                              $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                                  $0.00                 $0.00               $0.00


Disbursements:

        Expenses of Administration                            $4,576.00
        Disbursements to Creditors                                $0.00

TOTAL DISBURSEMENTS :                                                                          $4,576.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-29705        Doc 115       Filed 04/04/19 Entered 04/04/19 13:40:45                Desc      Page
                                                4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/04/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
